Per Curiam. Appellant, William Avon Neal, by his attorney, John L. Kearney, has filed a motion for belated appeal. His attorney admits that the record was tendered late due to a mistake on his part.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 295 Ark. 964 (1979) (per curiam). Because appellant’s attorney admitted fault and his motion was proper under Ark. R. App. P. — Crim. 2, the motion to file belated appeal was granted, and the per curiam was treated as a motion for rule on the clerk. A copy of this per curiam will be forwarded to the Committee on Professional Conduct. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964.